Citation Nr: 1409842	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-19 506	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran who served on active duty from May 1970 to December 1971.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In a January 2014 statement, the Veteran, through his representative, raised the issue of entitlement to service connection for rheumatoid arthritis and/or Reiter's syndrome.  This matter has not been adjudicated by the agency of original jurisdiction (AOJ).  As this service connection issue is inextricably intertwined with the TDIU issue on appeal, that service connection claim must be adjudicated by the AOJ prior to final appellate review of the TDIU issue.  Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the claim for service connection for rheumatoid arthritis and/or Reiter's syndrome.  The Veteran and his representative should be notified of any determination adverse to this claim and advised of the procedural and appellate rights.  All efforts to develop and adjudicate this claim must be documented in the claims file.  

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided him any recent treatment.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided notice of: (a) the specific records VA is unable to obtain; (b) the efforts made to obtain those records; (c) any further action to be taken by VA with respect to the claim; and (d) his ultimate responsibility to provide the evidence.

3.  Then, readjudicate the TDIU issue on appeal.  If the TDIU benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

